DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Election/Restrictions
3.	Applicant’s election of Species I (Fig. 7; ¶0055 – 0061) and Invention I (Claims 1 – 7) without traverse in the reply filed on 02 Nov 2021 is acknowledged.  
Status of Claims
4.	Claims 1 - 7 are original.  Claims 8 - 27 are withdrawn.  Still pending and being examined in this application are Claims 1 - 7.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claims 1 – 3 and 5, the claimed invention is directed to non-statutory
subject matter because the claims are directed towards software per se.  Software is
In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007).
Dependent Claims 4, 6 and 7 are also rejected as each depends from either Claim 1 or 3.
6.	Claims 1 - 7 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application. Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 1 – 7 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.  Claim 1 is directed to performing an audit (see Applicant’s Specification ¶0003), which is an abstract idea.  Specifically, the claims recite (in part) “a decentralized ledger of transaction records validated and secured…utilizing proof of work to synchronize the network of peer-to-peer nodes; a first system configured to access the transaction records…the first system providing a first transaction record to the decentralized ledger relating to the remediation type; a second system configured to access the transaction records…the second system reading the first transaction record…providing a second transaction record to the decentralized ledger…and a third system configured to access the transaction records…the third system reading the first transaction record and the second transaction record…and performing an audit of the first transaction record and the second transaction record…”, which is grouped within “Certain methods of organizing human activity” such as commercial or legal interactions, specifically business relationship among remediation data, in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as the “peer-to-peer nodes” merely serves as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of the peer-to-peer nodes, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Dependent Claims 2 - 7 further describe the abstract idea.  The devices of Dependent Claims 4, 6 and 7 amount to mere instructions applied by a generic computer and/or device.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 – 3 and 5 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JARVIS (EP 3 460 690 A1).
Regarding Claim 1, JARVIS teaches 
a decentralized ledger of transaction records validated and secured by a network of peer- to-peer nodes, the decentralized ledger utilizing proof of work to synchronize the network of peer-to-peer nodes [0024 – 0026 “The distributed ledger…manages PII transactional records and other types of records such as expertise records or level of expertise records…interacts with the user's wallet as well as third party systems to register user's and allow access to users to facilities”; “the distributed 45 ledger…includes a service broker system 16 that is a third party service system that interfaces between the wallet 13a and the distributed ledger 14…the distributed ledger 14 encrypted PII data and expertise level data upon request are transmitted to third
party systems…The service broker includes…a server operating system and a "calculator / attester algorithm"…broker between the source and target peer-to-peer entities such that…information…is determined, exchanged, and validated so that
a "transaction" can occur. The record of the transaction is written into the distributed ledger…”]; 
15 owner system (or building management/system) detecting a malfunction or other fault, and sending a request for service to a service provider via a dispatch center…”; 0030 - 0032 “a networked arrangement…involves premises equipment 21 that may have networked connections
(shown by dashed lines) to premises systems that monitor equipment health and/or work order systems 21a to automatically send requests for service”]; 
a second system configured to access the transaction records of the decentralized ledger relating to the remediation types of the building automation system, the second system reading the first transaction record of the decentralized ledger relating to the remediation type and providing a second transaction record to the decentralized ledger relating to the remediation type based on the first transaction record provided by the first system [0031 “a guest management system 18a is configured to determine whether a service 30 provider/technician has a requisite or sufficient level of expertise that is required for the service of on-site systems/software,
etc. and provides information regarding a time period that is customary for the work being performed…”; 0033 “ If acceptable, the service provider will pre-register 19f with guest management system…”; 0038; 0039 “For example, in order to determine whether the service provider(s) have a requisite level of expertise required for the service, the 20 guest management system 18a uses a process in which there is a required validation of Pl I data (as expertise data of either the service provider or the technician) through the 
a third system configured to access the transaction records of the decentralized ledger relating to the remediation types of the building automation system, the third system reading the first transaction record and the second transaction record of the decentralized ledger relating to the remediation type and performing an audit of the first transaction record and the second transaction record of the decentralized ledger relating to the remediation type [0012; 0048; 0101; 0115].  	
Regarding Claim 2, JARVIS teaches the invention above.  JARVIS continues to teach wherein the first system is the building automation system that detects an alarm signal at the building automation system and determines the remediation type at the building automation system based on the alarm signal [0029 “processing for monitoring provisions of services to service requesters has a building owner or building 15 owner system (or building management/system) detecting a malfunction or other fault, and sending a request for service to a service provider via a dispatch center”; 0030].  
Regarding Claim 3, JARVIS teaches the invention above.  JARVIS continues to teach wherein the remediation type identifies at least one service entity condition selected from the group consisting of trade type, skill level, or geographic location [0032; 0040; 0045].  
Regarding Claim 5, JARVIS teaches the invention in Claim 1.  JARVIS continues to teach wherein the second system provides a third transaction record to the decentralized ledger relating to the remediation type to acknowledge completion of service [0046 “The systems function together based on information contained in the "work order."…The work order 15 is updated with the correct job cause(s)/description(s) and time(s). The technician may perform several tasks and when the job is completed an appropriate job resolution description is selected for the job and comments from technicians or the service center personnel are added as free text.”).  
Regarding Claim 6, JARVIS teaches the invention in Claim 1.  JARVIS continues to teach wherein the third system is an auditor device that replicates the first transaction provided by the first system and the second transaction record provided by the second system at a local ledger of the auditor device [0047; 0048 “Replication software (not shown) detects changes in the distributed database contents and once the changes have been detected, replicates the changes to have all the databases the 25 same. Duplication software (not shown) identifies one database (not shown) as a master and then duplicates that database across other databases. Replication and duplication keep the data current in all distributed storage locations...the records will be a hash of an information record or a hashed pointer to an information record.”].  
Regarding Claim 7 JARVIS teaches the invention above.  JARVIS continues to teach wherein: 
the transaction records of the decentralized ledger are immutable [0024 “The system 10 also includes a distributed ledger system 14. The distributed ledger system 14 is a sequential, distributed transaction database. An example of a sequential, 40 access and talent verification system. The distributed ledger system 14 interacts with the user's wallet as well as third party systems to register user's and allow access to users to facilities. While sharing some similarities to the Blockchain as well as other known types of sequential transaction databases, the distributed ledger 14 has some significant differences”; 0048]; and 
the auditor device performs the audit of the first transaction record and the second transaction record of the decentralized ledger relating to the remediation type without providing any new transaction records to the decentralized ledger that relate to the remediation types of the building automation system and do not relate to the audit [0012; 0048; 0101; 0115].
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JARVIS in view of Hall (US 2016/0335731 A1).
Regarding Claim 4, JARVIS teaches the invention in Claim 1.  JARVIS does not explicitly teach wherein the second system is a service provider device that replicates the first transaction record provided by the first system at a local ledger of the service provider.
However, Hall teaches wherein the second system is a service provider device that replicates the first transaction record provided by the first system at a local ledger of the service provider [0209; 0210].
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to integrate the invention as disclosed by Hall to facilitate offline operations.
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Nakia Leffall-Allen/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685